DETAILED ACTION
Claim Interpretation
Regarding claims 2, 3, 12 and 13: the term jog mode is used but is not an art recognized term nor is it defined in the specification but it can be understood from the specification that jog mode is a non-continuous dispensing of a fluid medium. 
The term non-jog mode is used but is not an art recognized term nor is it defined in the specification but it can be understood from the specification that non-jog mode is a continuous dispensing of a fluid medium.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a stroke measurement portion electrically connected to the memory and configured for detecting a distance by which the drive rod advances or returns.” The claim recites a results to be achieved without the necessary structure to achieve the claimed results. See MPEP 2173.05(g).
  Claim 15 recites “a load detection portion configured for detecting a load detection event of the electric glue gun wherein the load detection portion is electrically connected to the controller.” The claim recites a results to be achieved without the necessary structure to achieve the claimed results. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lederle (CA 2718324 A1).
Claim 10, Lederle discloses a housing; 
a motor (21), which is supported by the housing and comprises an output shaft; 
a bracket (Figure 1), which extends from the housing and is configured for supporting a glue cartridge (6); 
a pushing mechanism (16), comprising a drive rod (13), wherein the pushing mechanism is supported by the housing and connected to the output shaft, and the pushing mechanism is driven by the output shaft to enable the drive rod to squeeze glue out of the glue cartridge; 
an operation (26) switch operable into at least an operation state for causing the motor to stop driving the drive rod forward; and 
a controller (31), which is connected to the motor and the operation switch, operable to control the motor to enable the drive rod to return by a preset distance when the operation switch is in the operation state in which the motor stops driving the drive rod forward (Paragraph 17, 49, 58), to control the electric glue gun to enter an acceleration mode (T2; Paragraph 58) to accelerate the drive rod forward when the glue gun is restarted, and to control the electric glue gun to switch to a speed mode and a rotation speed (39, 41) which are set by a user to work after the drive rod is returned by the preset distance (Paragraph 49-50).

Claim 11, Lederle discloses a memory for storing a state of the electric glue gun in last use wherein the state comprises at least a speed mode before the motor stops driving the drive rod forward and the preset distance of the drive rod (While memory is not specifically disclosed but is present as the controller requires these stored values to function, values such as predetermined distance, predetermined length of time, metering adjustment unit setting; Paragraph 40, 49, 52-58).

Claim 12, Lederle discloses wherein the speed mode comprises a jog mode and a non-jog mode (paragraph 11, 40) and the non-jog mode comprises a constant-speed mode or a speed- adjustment mode (trigger 26 functions as speed control either a speed control and may either adjust the speed or keep it constant; Paragraph 28 and 39).

Claim 14, Lederle discloses a stroke measurement portion (46) electrically connected to the memory (31) and for detecting a distance by which the drive rod advances or returns.

Claim 15, Lederle discloses a load detection portion (56) for detecting a load detection event (Paragraph 43) of the electric glue gun wherein the load detection portion is electrically connected to the controller (31).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lederle as applied to claim 12 above and in further view of Grontved (US 20150014351 A1).
Lederle discloses when the electric glue gun was in the non-jog mode in last use, the controller controls the electric glue gun to work in the acceleration mode (T2 shows that after each operation acceleration mode is used to travel piston back to original position; paragraph 58; Figures 3-5).
But is silent on wherein, when the electric glue gun was in the jog mode in last use, the controller controls the electric glue gun to work according to the speed mode and the rotation speed which are set by the user.
Grontved teaches previously used operational parameter values stored in a memory device (37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lederle with memory device as taught by Alioto in order to allow an operator to in a convenient manner repeat a dispensing task.

Allowable Subject Matter
Claims 1-4, 6-9 are allowed.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
The applicant argues that Lederle does not disclose “a controller…is connected to the motor and the operation switch…to control the electric glue gun to enter an acceleration mode to accelerate the drive rod forward when the glue gun is restarted.” That Lederle only discloses advancing distance of the piston rod and does not disclose that the motor accelerates in the process.
 Lederle discloses, in paragraph 58 and shown in FIG 5, that the piston rod forward movement T2 is stopped and the motor is automatically reversed to move the piston rod back by a distance S2. Then when the trigger is actuated again, piston rid is then advanced by a distance equal to the sum of the remaining distance W5 and the backward movement S2. As the piston rod and motor come to a complete stop each time it changes direction the motor must accelerate the piston rod to reach a velocity to allow the piston rod to reach the desired destination. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., acceleration mode is greater than initial acceleration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754